Citation Nr: 1021481	
Decision Date: 06/10/10    Archive Date: 06/21/10

DOCKET NO.  07-34 599A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

David T. Cherry, Counsel


INTRODUCTION

The Veteran served on active duty from August 1966 to June 
1970. 

This appeal to the Board of Veterans' Appeals (Board) arose 
from a June 2005 rating decision of the Portland, Oregon, 
Department of Veterans Affairs (VA) Regional Office (RO).  

The United States Court of Appeals for Veterans Claims 
(Court) has held that VA should consider alternative 
psychiatric disorders within the scope of an initial claim 
for service connection for a specific psychiatric disorder.  
See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  In this 
case, however, the Veteran specifically limited his claim to 
the issue of entitlement to service connection for PTSD and 
depression.  He has not requested entitlement to service 
connection for any psychiatric disorder.  Therefore, because 
the Veteran limited his current claim to the question of 
entitlement to service connection for PTSD, and not for any 
other psychiatric disorder, the Board's jurisdiction is 
limited.  38 U.S.C.A. § 7105 (West 2002).  If the Veteran 
wishes to file a claim of entitlement to service connection 
for a psychiatric disorder other than PTSD, he must file such 
a claim with the RO.  

The issue of entitlement to service connection for PTSD is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  There is no competent or credible evidence of a nexus 
between a post-service diagnosis of bilateral hearing loss 
and service, to include in-service noise exposure.

2.  There is no competent or credible evidence of a nexus 
between a post-service diagnosis of tinnitus and service, to 
include in-service noise exposure


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred or aggravated 
while on active duty, and a sensorineural hearing loss may 
not be presumed to have been so incurred.  38 U.S.C.A. §§ 
1101, 1110, 1112, 1113, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2009).

2.  Tinnitus was not incurred or aggravated while on active 
duty.  38 U.S.C.A. §§ 1101, 1110, 5103A, 5107; 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.304.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act
 
The requirements of the 38 U.S.C.A. §§ 5103 and 5103A have 
been met.  There is no issue as to providing an appropriate 
application form or completeness of the application.  VA 
notified the Veteran in February 2005 of the information and 
evidence needed to substantiate and complete a claim, to 
include notice of what part of that evidence is to be 
provided by the claimant, and notice of what part VA will 
attempt to obtain.

VA fulfilled its duty to assist the claimant in obtaining 
identified and available evidence needed to substantiate the 
claims being adjudicated to the extent possible, and, as 
warranted by law, afforded a VA examination.  The RO obtained 
the Veteran's service treatment records and afforded him a VA 
examination.  

The appellant testified that the March 2008 VA examiner did 
not ask him about his in-service noise exposure.  Hearing 
transcript, page 11.  The report, however, discusses a 
detailed history of in-service noise exposure.  Therefore, 
the March 2008 VA examiner considered the claimant's history 
and the Board finds that the examination report is adequate 
for adjudication purposes.

There is not a scintilla of evidence that any VA error in 
notifying or assisting the Veteran reasonably affects the 
fairness of this adjudication.

Entitlement to service connection for bilateral hearing loss 
and tinnitus.

Governing law and regulations

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated thereby.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. 
 Service connection may also be warranted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Certain chronic disabilities, such as a sensorineural hearing 
loss, are presumed to have been incurred in service if 
manifest to a compensable degree within one year of discharge 
from active duty.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 
3.307, 3.309.

Service connection for impaired hearing shall only be 
established when hearing status as determined by audiometric 
testing meets specified pure tone and speech recognition 
criteria.  Audiometric testing measures threshold hearing 
levels 
(in decibels) over a range of frequencies (in Hertz).  See 
Hensley v. Brown, 5 Vet. App. 155, 158 (1993).  

The determination of whether a veteran has a disability based 
on hearing loss is governed by 38 C.F.R. § 3.385.  See 
Palczewski v. Nicholson, 21 Vet. App. 174 (2007).  For the 
purposes of applying the laws administered by VA, impaired 
hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz is 40 decibels (dB) or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Analysis

The March 2008 VA examination report shows that the Veteran 
has a bilateral hearing loss for VA purposes as well as 
tinnitus.  Thus, the question is whether current hearing loss 
and tinnitus are related to active military service or events 
therein.  See 38 C.F.R. § 3.303.

The Veteran served on active duty as a fire control 
technician/debriefer, and as a specialist in air crew radar 
attack systems.  He received the Navy Commendation Medal with 
the combat "V" device for performing his duties on numerous 
occasions under hostile enemy fire and rocket and mortar 
barrages.  Therefore, the Board finds that the Veteran 
engaged in combat with the enemy, and that he had in-service 
noise exposure.  In this regard, 38 U.S.C.A. § 1154(b) 
provides that, in the case of a veteran who engaged in combat 
with the enemy during a period of war, lay evidence of in-
service incurrence or aggravation of a disease or injury 
shall be accepted if consistent with the circumstances, 
conditions, or hardships of such service, notwithstanding the 
lack of official record of such incurrence or aggravation 
during service.  Collette v. Brown, 82 F.3d 389, 392-94 (Fed. 
Cir. 1996); 38 C.F.R. § 3.304(d).  The provisions of 38 
U.S.C.A. § 1154(b), however, do not address the questions of 
the existence of a nexus between such disability and service.  
See also Caluza v. Brown, 7 Vet. App. 498, 507 (1995).

The Board has reviewed all service treatment records and the 
March 2008 VA examination report.  These records do not 
include any opinion linking either a bilateral hearing loss 
or tinnitus to service.  These records also do not reveal any 
competent evidence of a hearing loss or tinnitus during 
service, or a compensably disabling sensorineural hearing 
loss within a year of the Veteran's separation from active 
duty.  Significantly, no service treatment record, including 
the separation examination, contains a diagnosis of tinnitus 
or hearing loss.  There were no in-service complaints 
reported to any medical personnel pertaining to either 
ringing in the ears or difficulty hearing.  While the 
audiometric reports dated in January, August, and September 
1968 show elevated pure tone thresholds at 6000 Hertz, none 
of the in-service audiometric reports, including the ones in 
1968, reflect that the Veteran had a hearing loss for VA 
purposes in service.  Such a hearing loss was first diagnosed 
in March 2008, decades after active duty.  The March 2008 VA 
examiner opined that based on case history, normal hearing 
sensitivity at military separation, and limited nature of 
tinnitus, the appellant's hearing loss and tinnitus are less 
likely as not caused by or the result of noise exposure 
during military service.

The only evidence of record supporting the claim that 
bilateral hearing loss and tinnitus are due to service are 
the statements and testimony of the Veteran.  Hearing loss 
and tinnitus are disorders for which lay evidence of etiology 
is not competent nexus evidence.  Jandreau v. Nicholson, 492 
F.3d 1372 (Fed. Cir. 2007).  As a lay person untrained in the 
field of medicine, the appellant's opinion does not 
constitute competent medical evidence and lacks probative 
value.  Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge").  As for continuity of 
symptomatology, the Veteran stated in his January 2005 claim 
that his hearing loss and tinnitus began in 1968.  On the 
other hand, at the March 2008 VA examination the appellant 
reported that the onset of hearing-related issues was in 
2007.  In light of this inconsistency, the Board finds the 
Veteran's credibility lacking as to his report of continuity 
of symptomatology.  

While there is competent evidence that the Veteran now has 
bilateral hearing loss and tinnitus, without competent 
evidence linking  the current disorders to service the 
benefits sought on appeal cannot be granted.  

The claims are denied.

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the appellant's claim, the doctrine is 
not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.

Entitlement to service connection for tinnitus is denied.


REMAND

The Veteran was awarded the Navy Commendation Medal with the 
combat "V" device for performing his duties on numerous 
occasions under hostile enemy fire and rocket and mortar 
barrages.  Therefore, the appellant engaged in combat with 
the enemy, and he has a verified in-service stressor.  In 
light of that fact, and the fact that the claimant has not 
had a VA examination to determine whether he suffers from 
posttraumatic stress disorder, further development is 
necessary.

At the February 2010 hearing, the representative noted that 
he was trying to get the Veteran evaluated at the "Iris 
Clinic" in Hillsboro, Oregon for PSTD.  The undersigned 
Veterans Law Judge held the record open for 60 days for the 
appellant to submit treatment records from that facility.  No 
such records have been submitted, but the RO should clarify 
whether the claimant has been evaluated at that facility.

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the Veteran and 
ask him whether he has received any 
treatment or evaluation at the Iris Clinic 
(i.e., the Pacific University Psychological 
Service Center) in Hillsboro, Oregon.  The 
RO must attempt to obtain any identified 
medical records from that facility, and 
document all attempts to secure such 
records.  Any records received must be 
associated any obtained records with the 
appellant's claim folder.  

2.  Thereafter, the Veteran must also be 
afforded a VA examination by a 
psychiatrist to determine whether it is at 
least as likely as not that he has PTSD 
due to service.  The claims folder is to 
be made available to the examiner to 
review.  The examiner must address whether 
it is at least as likely as not, i.e., is 
there a 50/50 chance, that he has PTSD due 
to his verified in service combat.  A 
complete rationale must be provided for 
any opinion offered.

In preparing any opinion, the examiner 
must note the following terms:

*	"It is due to" means 100 percent 
assurance of relationship.
*	"It is at least as likely as not" 
means 50 percent or more.
*	"It is not at least as likely as 
not" means less than a 50 percent 
chance.
*	"It is not due to" means 100 
percent assurance of non relationship.

If the examiner is unable to provide an 
opinion, that fact must be stated and the 
reasons why an opinion cannot be provided 
explained.  That is, the examiner must 
specifically explain why the cause of any 
diagnosed PTSD is unknowable.

The VA physician must append a copy of his 
or her curriculum vitae to the medical 
opinion report. 

3.  The Veteran is to be notified that it 
is his responsibility to report for the 
examination and to cooperate in the 
development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 
3.158, 3.655 (2009).  In the event that 
the appellant does not report for the 
aforementioned examination, documentation 
should be obtained which shows that notice 
scheduling the examination was sent to the 
last known address.  It should also be 
indicated whether any notice that was sent 
was returned as undeliverable.
 
4.  After the development requested, the 
RO should review the examination report to 
ensure that it is in complete compliance 
with the directives of this REMAND.  If 
the report is deficient in any manner, the 
RO must implement corrective procedures at 
once.
 
5.  Thereafter, the RO should readjudicate 
the claim of entitlement to service 
connection for PTSD.  If the benefit is 
not granted, the Veteran should be 
furnished with a supplemental statement of 
the case and afforded an opportunity to 
respond before the file is returned to the 
Board for further appellate consideration. 

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).



______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


